DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claims 2-3, 15, and 17 are objected to because of the following informalities:
Claim 2 ends with a comma rather than a period
Claim 3, Ln. 2 recites “position step” which should read “position-step” for consistency with the prior recitation
Claim 15 ends with a comma rather than a period
Claim 17, Ln. 2 recites “position step” which should read “position-step” for consistency with the prior recitation
Appropriate correction is required.
Claim Interpretation - 35 USC § 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                             
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “liquid-guiding device” in claims 1 and 14 and “control and power portion” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “liquid-guiding device” is best understood from the specification as: liquid-guiding device 9 which is a mass and can be made from cellucotton or sponge, which should be a heat-resisting, non-toxic and porous material (¶0046).
The corresponding structure for the “control and power portion” is best understood from the specification as: control and power portion 2 which includes a power supply and control circuit (¶0038).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,980,513. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 14 generally fall within the overall scope of reference patent claims 1 and 8, respectively, the instant claims merely being broader in scope. A further mapping of dependent claims is as follows:
Instant claim 2 vs. reference patent claim 1
Instant claim 3 vs. reference patent claim 2
Instant claim 7 vs. reference patent claim 2
Instant claim 8 vs. reference patent claim 3
Instant claim 9 vs. reference patent claim 4
Instant claim 10 vs. reference patent claim 5
Instant claim 11 vs. reference patent claim 6
Instant claim 12 vs. reference patent claim 7
Instant claim 13 vs. reference patent claim 1
Instant claim 15 vs. reference patent claim 8
Instant claim 16 vs. reference patent claim 9
Instant claim 17 vs. limitations in reference patent claim 2
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,791,764. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 14 generally fall within the overall scope of reference patent claims 1 and 13, respectively, the instant claims merely being broader in scope. A further mapping of dependent claims is as follows:
Instant claims 2-12 vs. reference patent claims 2-12, respectively
Instant claim 13 vs. reference patent claim 1
Instant claims 15-20 vs. reference patent claims 14-19, respectively
Instant claim 8 vs. reference patent claim 3
Instant claim 9 vs. reference patent claim 4
Instant claim 10 vs. reference patent claim 5
Instant claim 11 vs. reference patent claim 6
Instant claim 12 vs. reference patent claim 7
Instant claim 13 vs. reference patent claim 1
Instant claim 15 vs. reference patent claim 8
Instant claim 16 vs. reference patent claim 9
Instant claim 17 vs. limitations in reference patent claim 2
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 6, 10, 12, 14-15, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cho et al. (WO 2010/140841; citations below made from attached machine translation).
Regarding claim 1, Cho discloses an atomizer (Figs. 50-52 #3520; ¶¶0554-0587) of an electronic atomizing inhaler (Fig. 50 #3500), comprising: a liquid-container (Fig. 52 #3530; ¶0571) with liquid contained therein, the liquid-container having a mouth part (Fig. 52 left opening of #3530); a spacer (Fig. 52 #3550) provided at the mouth part of the liquid-container, wherein a plurality of liquid-draining apertures (Fig. 52 #3553; ¶0576 – “mesh” implies plurality of apertures) are formed on the spacer; a liquid-guiding device (Fig. 52 #3540; ¶0572) attached to a bottom surface (Fig. 52 left end of #3550) of the spacer, the liquid-guiding device closing the mouth part of the liquid-container and blocking the liquid-draining apertures of the spacer (¶¶0572, 0575, 0578, 0580), wherein the liquid-guiding device is configured to prevent the liquid from draining directly out of the mouth part of the liquid-container (cotton material prevents direct flow); and a heater (Figs. 50-51 #3525; ¶0570) atomizing the liquid that penetrates through the liquid-guiding device.
Regarding claim 2, Cho discloses the spacer is cap-shaped (Fig. 52 #3550 is cap-shaped) and has the bottom surface and a side surface (Fig. 52 circular wall between #3552 and #3553) extending upwardly (extends leftward from #3553) from an edge of the bottom surface.
Regarding claim 6, Cho discloses a cross-section of the liquid-container perpendicular to a longitudinal direction of the liquid-container has the same shape as the shape of the bottom surface of the spacer (Fig. 52 – both circular shape).
Regarding claim 10, Cho discloses a tubular casing body (Fig. 50 #3521; ¶0569) with a cavity (Fig. 50 interior of #3521) formed therein and two openings at front (Fig. 50 right end) and rear (Fig. 50 left end) ends thereof communicated with the cavity, the cavity and the two openings (Fig. 50 #3523 and at #3524; ¶0569) communicating with each other to form an airflow-passage; and a cap (Fig. 50 #3524; ¶0569) provided at the opening of the front end of the casing body, a gas-outlet aperture (¶0569 – “suction holes”) being defined in the cap and communicated with the airflow-passage; wherein the liquid-container is provided in the cavity of the casing body (Fig. 50), and the mouth part of the liquid-container is opposing to the cap (Fig. 52; ¶0585).
Regarding claim 12, Cho discloses the liquid-container has no liquid storage medium contained therein. Cho does not disclose anything within liquid storage member 3530 other than the liquid to be vaporized.
Regarding claim 14, Cho discloses an electronic atomizing inhaler (Fig. 50 #3500; ¶¶0554-0587), comprising an atomizer (Figs. 50-52 #3520) and a control and power portion (Figs. 50-51 #3510) electrically and mechanically connected to the atomizer (Fig. 51; ¶0568); the atomizer comprising: a liquid-container (Fig. 52 #3530; ¶0571) with liquid contained therein, the liquid-container having a mouth part (Fig. 52 left opening of #3530); a spacer (Fig. 52 #3550) provided at the mouth part of the liquid-container, wherein a plurality of liquid-draining apertures (Fig. 52 #3553; ¶0576 – “mesh” implies plurality of apertures) are formed on the spacer; a liquid-guiding device (Fig. 52 #3540; ¶0572) attached to a bottom surface (Fig. 52 left end of #3550) of the spacer, the liquid-guiding device closing the mouth part of the liquid-container and blocking the liquid-draining apertures of the spacer (¶¶0572, 0575, 0578, 0580), wherein the liquid-guiding device is configured to prevent the liquid from draining directly out of the mouth part of the liquid-container (cotton material prevents direct flow); and a heater (Figs. 50-51 #3525; ¶0570) atomizing the liquid that penetrates through the liquid-guiding device.
Regarding claim 15, Cho discloses the spacer is cap-shaped (Fig. 52 #3550 is cap-shaped) and has the bottom surface and a side surface (Fig. 52 circular wall between #3552 and #3553) extending upwardly (extends leftward from #3553) from an edge of the bottom surface.
Regarding claim 20, Cho discloses a cross-section of the liquid-container perpendicular to a longitudinal direction of the liquid-container has the same shape as the shape of the bottom surface of the spacer (Fig. 52 – both circular shape).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al. (WO 2010/140841; citations below made from attached machine translation).
Regarding claim 4, Cho discloses the liquid-guiding device comprising a top surface (Fig. 52 rightward) facing towards the spacer and a bottom surface (Fig. 52 leftward) facing away from the spacer.
Cho fails to explicitly disclose both of the top surface and the bottom surface of the liquid-guiding device are flat.
However, Cho illustrates several embodiments using the same type of liquid guiding member as in Fig. 52 (e.g. Figs. 53-57 #3640/3740/3840/3940/4040). In each instance Cho illustrates the liquid guiding member as having a generally flat, compact shape. One of ordinary skill in the art would have recognized that as the functionality of the liquid guiding members in Cho is to transfer liquid between a liquid container and a vaporizer that there would be an expectancy that the liquid guiding member would have limited thickness such as to transfer liquid at a sufficient rate without impeding the transfer of liquid. That limited thickness would obviously be best achieved with a liquid guiding member having flat surfaces for receiving and transmitting the liquid.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Cho both of the top surface and the bottom surface of the liquid-guiding device are flat based upon how Cho illustrates the liquid guiding member in several embodiments as always being flat and with recognizing that a limited thickness flat shape would best achieve the intended function of the liquid guiding member of receiving and transmitting the liquid.
Regarding claim 5, Cho discloses the liquid-guiding device comprising a top surface (Fig. 52 rightward) facing towards the spacer and a bottom surface (Fig. 52 leftward) facing away from the spacer.
Cho fails to explicitly disclose the shape of the top surface of the liquid-guiding device and the shape of the bottom surface of the liquid-guiding device are same to the shape of the bottom surface of the spacer.
Cho illustrates liquid induction hole 3553 as being flat and circular (Fig. 52). However, Cho illustrates several embodiments using the same type of liquid guiding member as in Fig. 52 (e.g. Figs. 53-57 #3640/3740/3840/3940/4040). In each instance Cho illustrates the liquid guiding member as having a generally flat, circular shape. One of ordinary skill in the art would have recognized that as the functionality of the liquid guiding members in Cho is to transfer liquid between a liquid container and a vaporizer that there would be an expectancy that the liquid guiding member would fit fully across liquid induction hole 3553, which would require a matching circular shape to prevent spillage.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Cho the shape of the top surface of the liquid-guiding device and the shape of the bottom surface of the liquid-guiding device are same to the shape of the bottom surface of the spacer based upon how Cho illustrates a circular shape for liquid induction hole 3553 which would obviously require a circular shape for liquid guiding member 3540 to prevent spillage of liquid.
Regarding claim 18, Cho discloses the liquid-guiding device comprising a top surface facing towards the spacer (Fig. 52 rightward) facing towards the spacer and a bottom surface (Fig. 52 leftward) facing away from the spacer.
Cho fails to explicitly disclose both of the top surface and the bottom surface of the liquid-guiding device are flat.
However, Cho illustrates several embodiments using the same type of liquid guiding member as in Fig. 52 (e.g. Figs. 53-57 #3640/3740/3840/3940/4040). In each instance Cho illustrates the liquid guiding member as having a generally flat, compact shape. One of ordinary skill in the art would have recognized that as the functionality of the liquid guiding members in Cho is to transfer liquid between a liquid container and a vaporizer that there would be an expectancy that the liquid guiding member would have limited thickness such as to transfer liquid at a sufficient rate without impeding the transfer of liquid. That limited thickness would obviously be best achieved with a liquid guiding member having flat surfaces for receiving and transmitting the liquid.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have specified in Cho both of the top surface and the bottom surface of the liquid-guiding device are flat based upon how Cho illustrates the liquid guiding member in several embodiments as always being flat and with recognizing that a limited thickness flat shape would best achieve the intended function of the liquid guiding member of receiving and transmitting the liquid.
Regarding claim 19, Cho discloses the liquid-guiding device comprising a top surface (Fig. 52 rightward) facing towards the spacer and a bottom surface (Fig. 52 leftward) facing away from the spacer.
Cho fails to explicitly disclose the shape of the top surface of the liquid-guiding device and the shape of the bottom surface of the liquid-guiding device are same to the shape of the bottom surface of the spacer.
Cho illustrates liquid induction hole 3553 as being flat and circular (Fig. 52). However, Cho illustrates several embodiments using the same type of liquid guiding member as in Fig. 52 (e.g. Figs. 53-57 #3640/3740/3840/3940/4040). In each instance Cho illustrates the liquid guiding member as having a generally flat, circular shape. One of ordinary skill in the art would have recognized that as the functionality of the liquid guiding members in Cho is to transfer liquid between a liquid container and a vaporizer that there would be an expectancy that the liquid guiding member would fit fully across liquid induction hole 3553, which would require a matching circular shape to prevent spillage.
Allowable Subject Matter
Claims 3, 7-9, 11, 13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are solely rejection based upon the above nonstatutory double patenting rejections. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, Cho fails to teach or suggest a position-step is formed at an inside of the mouth part, and the spacer is placed on the position-step. Cho uses fixing flange 3552 to limit insertion of holding member 3550 into liquid receiving member 3530 (Fig. 52). Cho has no consideration of an internal structuring of liquid receiving member 3530 which would be readable toward the position-step recited by the instant claim. One of ordinary skill in the art at the time of the invention would not have been motivated to modify Cho in order to include the position-step required by the instant claim without improper hindsight reasoning.
Regarding claim 7, Cho fails to teach or suggest the mouth part of the liquid-container has an inside diameter being at least equal to an inside diameter of a cavity of the liquid-container, a position-step is formed at the inside of the mouth part, and the spacer is provided between the position-step and the liquid-guiding device. The instant claim is found allowable over Cho for the same general reasons as discussed above in regard to claim 3, with particular attention to the “position-step” limitation.
Regarding claim 8, Cho fails to teach or suggest a spreading-spacer provided between a lower surface of the liquid-guiding device and the heater. There is no consideration in Cho of any particular structure between liquid guiding device 3540 and vaporized member 3525. The only potential structure found in Cho is fixing flange 3552 (Fig. 52), but that structure is already read as part of the spacer of claim 1 and cannot thus be accurately also read as the spreading-spacer of the instant claim. As Cho already includes liquid guiding device 3540 to slow the transfer of liquid to vaporized member 3525 there is not a preponderance of the evidence that one of ordinary skill in the art would have considered it prima facie obvious to have included a further spacer structure which spreads between those two elements without improper hindsight reasoning.
Regarding claim 9, Cho fails to teach or suggest a gas pipe is arranged in the liquid-container, with one end of the gas pipe extending into the liquid-guiding device, and another end of the gas pipe extending to an upper part of the liquid-container. Cho has no consideration of a gas pipe positioned in the particular location required by the instant claim. One of ordinary skill in the art at the time of the invention would not have been motivated to modify Cho in order to include the gas pipe required by the instant claim without improper hindsight reasoning.
Regarding claim 11, Cho fails to teach or suggest the liquid-container comprises a curved sidewall forming a circumferential part of the sidewall of the liquid-container and a flat sidewall forming a remainder circumferential part of the sidewall of the liquid-container, the airflow-passage is formed between the flat sidewall and the casing body, a gap is defined between the curved sidewall and the casing body, the cap rests on the curved sidewall to close the gap and hence the gas-outlet aperture directly communicates with the airflow-passage, and indirectly communicates with the gap via the airflow-passage. Cho has no consideration of the liquid-container having a partially curved sidewall and a partially flat sidewall. One of ordinary skill in the art at the time of the invention would not have been motivated to modify Cho in order to include the gas pipe required by the instant claim without improper hindsight reasoning.
Regarding claim 13, Cho fails to teach or suggest the heater is capable of absorbing the liquid in the liquid-guiding device. It is noted that the same general limitation was previously indicated as allowable over Cho in parent case U.S. Appn. 14/582,239 (see Notice of Allowance mailed 29 Jan 2018, Pg. 4-5).
Regarding claim 16, Cho fails to teach or suggest the atomizer further comprises a cap provided at an opening of a front end of a casing body, a gas-outlet aperture being defined in the cap and communicated with an airflow-passage; the liquid-container comprises a curved sidewall and a flat sidewall, the airflow-passage is formed between the flat sidewall and the casing body, a gap is defined between the curved sidewall and the casing body and is closed by the cap at the front end of the casing body, and the gas-outlet aperture directly communicates with the airflow-passage, and indirectly communicates with the gap via the airflow-passage. The instant claim is found allowable over Cho for the same general reasons as discussed above in regard to claim 11, with particular attention to the sidewall shaping.
Regarding claim 17, Cho fails to teach or suggest a position-step is formed at an inside of the mouth part, and the spacer is placed on the position-step. The instant claim is found allowable over Cho for the same general reasons as discussed above in regard to claim 3, with particular attention to the “position-step” limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references. The citations made above from the machine translation of Cho et al. (WO 2010/140841) are believed to accurately reflect the invention of Cho. If applicant is not satisfied with the machine translation they may request a by-hand translation of Cho.
Examiner notes for applicant’s consideration that the PG Pub version of the instant application printed without a complete listing of the full chain of priority documents to which the instant application is entitled. The updated Application Data Sheet filed 23 Oct 2020 was not submitted in time for its changes to be captured for the PG Pub printing. However, the full chain of priority document claims listed on the Application Data Sheet filed 23 Oct 2020 are acknowledged and will be included should the instant application be issued as a patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785